The following opinion was filed January 23, 1907:
Marshall, J.
(concurring). I will state a few propositions, unaccompanied by discussion, which it seems govern this case.
1. Where the holder of the legal title to land is out of possession and another adversely withholds the same under claim of title, the former need not, necessarily, sue in equity to vindicate his right because the invalidity of the latter’s claim must be established by evidence aliunde the record.
2. In the situation stated, there being no circumstance making the case classible under a recognized head of equity jurisprudence, the true owner cannot properly sue in equity to avoid his adversary’s claim and regain possession.
3. In such situation the mere fact that the hostile claim appears of record and as a cloud on the true title does not entitle the true owner to use equity jurisdiction to regain possession, since an action at law will remedy the wrong and incidentally remove the cloud, but the case is otherwise where the hostile title is founded on fraud which must be established by evidence aliunde the record. It is fraud or'some other efficient circumstance which justifies the use of the equitable remedy. Burrows v. Rutledge, 76 Wis. 22, 25, 44 N. W. 847.
4. In such situation if the holder of the legal title is such by forfeiture of his adversary’s title for breach of condition *374subsequent, which breach, but not the condition, must be established by evidence aliunde the record, no question of fraud or other efficient question, such as mistake, being involved, such holder may sue at law to regain possession of the property.
5. In the situation last above indicated, except that the condition subsequent is not contained in the deed or any instrument forming a part of an entire transaction including the deed but which must be established by implication from the circumstances, as in case where a person makes a conveyance in the ordinary form, the real consideration, however, being personal attention and support of the grantor by the grantee, the person who shall have regained title by breach of condition subsequent must sue to regain the property, in equity, but solely on the ground that the condition itself is a discovery, so to speak, only competent to be made and declared by that jurisdiction.
6. The distinction between Delong v. Delong, 56 Wis. 514, 14 N. W. 591, and similar cases, and Glocke v. Glocke, 113 Wis. 303, 89 N. W. 118, and similar cases, is that in the former the condition subsequent was declared by the parties in writing as a part of the transaction which included the making of the deed, while in the latter the condition was declared by the court as an implication from the circumstances which equity jurisdiction, by a rule of construction, so to speak, peculiar to itself, could determine was the intention of the parties.
This case belongs to the first class, hence the action in equity was improperly brought. To sustain it would violate the constitutional guaranty of the right of trial by jury.
Winslow, J. I concur in the views expressed by Mr. Justice Marshall.